t c memo united_states tax_court h dee johnson jr and mary l johnson n k a mary l alphin commissioner of internal revenue respondent petitioners v docket no filed date held ph’s debts to lender were discharged pursuant to discharge order in ch bankruptcy case notwithstanding failure of lender to file proofs of claim lender’s foreclosure therefore gave rise to excludable discharge_of_indebtedness income which reduced ph’s tax_attributes pursuant to sec_108 i r c in amount of unsatisfied debt to lender remaining after foreclosure h dee johnson jr pro_se donna b read for respondent memorandum opinion halpern judge respondent has determined deficiencies in petitioners’ federal income taxes of dollar_figure and dollar_figure for and respectively the audit years the parties have settled or otherwise_disposed_of certain of the adjustments resulting in those determinations and the only question remaining for decision is whether petitioner husband petitioner has available for use by him in the audit years a claimed dollar_figure net_operating_loss nol derived from his bankruptcy_estate unless otherwise indicated all section references are to the internal_revenue_code in effect for the audit years and all rule references are to the tax_court rules_of_practice and procedure this case was submitted for decision without trial see rule the parties have agreed to stipulate certain facts the stipulation the stipulation with attached exhibits is incorporated herein by this reference we shall not here repeat the stipulation or recite the contents of the attached exhibits we shall however summarize certain facts as an aid to understanding our report petitioners bear the burden_of_proof see rule a background at the time the petition was filed petitioners resided in dallas texas on date petitioner filed a voluntary petition in bankruptcy the bankruptcy petition with the u s bankruptcy court for the eastern district of texas the bankruptcy court the bankruptcy petition was filed pursuant to chapter of the bankruptcy code u s c upon the filing of the bankruptcy petition a taxable person separate from petitioner came into existence ie the bankruptcy_estate bankruptcy_estate see sec_1398 a trustee the trustee was appointed to represent the bankruptcy_estate among the assets of the bankruptcy_estate were a dollar_figure business debt the business debt real_property located in argyle texas the argyle property and real_property located in dallas texas the dallas property the business debt became worthless in after becoming an asset of the estate both the argyle property and the dallas property together the properties secured debts of petitioner sec_7491 which under certain circumstances shifts the burden_of_proof to the commissioner is inapplicable because the examination in this case began before date the effective date of that section see internal_revenue_service restructuring and reform act of publaw_105_206 sec c 112_stat_727 to citicorp mortgage inc cmi petitioner was delinquent on those debts the cmi debts at the time petitioner filed the bankruptcy petition and cmi is listed as a secured creditor with respect to the cmi debts in a schedule attached to that petition cmi did not file any proof_of_claim with respect to the cmi debts on date cmi moved the bankruptcy court to lift the stay prohibiting it from foreclosing petitioner’s interests in the properties and on date the court granted the motion by order of the bankruptcy court dated date the discharge order petitioner was released from all dischargeable debts under the authority of the bankruptcy court’s date order cmi foreclosed petitioner’s interests in the properties and caused the properties to be sold the argyle property was sold on date leaving a deficiency the amount petitioner still owed calculated as follows loan balance sale price deficiency dollar_figure big_number big_number the dallas property was sold on date leaving a deficiency the amount petitioner still owed calculated as follows loan balance sale price deficiency dollar_figure big_number big_number neither the trustee nor petitioner satisfied the two deficiencies totaling dollar_figure the cmi deficiencies in any amount on date the trustee made a final report to the bankruptcy court trustee’s final report reporting that the total of the debts allowed was dollar_figure and that the sum of dollar_figure was to be paid in respect of those claims leaving the sum of dollar_figure unpaid the bankruptcy court accepted the trustee’s final report the bankruptcy court issued a final decree closing the bankruptcy case of petitioner on date neither the bankruptcy_estate nor petitioner reported any income_from_discharge_of_indebtedness on any federal_income_tax return petitioners made joint returns of income for the audit years and on those returns claimed that petitioner had available for use by him for those years a dollar_figure nol resulting from the worthlessness of the business debt following his audit of petitioners’ returns for the audit years respondent disallowed the claimed nol_carryover discussion sec_61 includes as an item_of_gross_income income_from_discharge_of_indebtedness sec_108 provides that gross_income does not include income from the discharge_of_indebtedness if the discharge occurs in a title_11_case sec_108 provides that the term title_11_case means a case under title of the united_states_code relating to bankruptcy but only if the taxpayer is under the jurisdiction of the court in such case and the discharge_of_indebtedness is granted by the court or is pursuant to a plan approved by the court sec_108 provides that the amount excluded from gross_income under sec_108 must be applied to reduce certain tax_attributes of the taxpayer including any nol of the taxpayer for the taxable_year of the discharge and any nol_carryover to that year the parties are in agreement that the business debt became worthless in the hands of the trustee producing a deductible loss of dollar_figure they are in disagreement as to the amount of petitioner’s debt discharged by operation of the discharge order petitioner appears to argue that because the trustee’s final report accepted by the bankruptcy court does not list the cmi debts as claims against the bankruptcy_estate those debts were not discharged respondent disagrees on that point--whether by the discharge order petitioner was discharged from the cmi debts--we agree with respondent petitioner misunderstands the bankruptcy law the cmi debts are not listed in the trustee’s final report because cmi did not file proofs of claim with respect thereto a proof_of_claim is the mechanism by which a creditor seeks recognition or in bankruptcy parlance allowance of his claim for purposes of sharing in the distribution of estate assets as part of the bankruptcy proceeding see cowans bankruptcy law and practice sec_12 a pincite 7th ed there is no requirement that a creditor file a proof_of_claim that is some creditors may seek recovery outside of the normal estate distribution procedure see u s c sec_501 creditor may file a proof_of_claim see also in re 765_f2d_547 5th cir a proof_of_claim should be filed only when some purpose would be served thereby for instance a secured creditor can seek recovery by requesting relief from the automatic_stay in order to exercise his foreclosure rights see u s c sec_362 a secured creditor who is content to use foreclosure as his sole means of recovery might opt not to bother with a proof_of_claim such apparently was the case here by failing to file proofs of claim with respect to the cmi debts cmi waived its right to participate vis-a-vis the cmi deficiencies in the distribution of estate assets as provided in the trustee’s final report see u s c sec_506 an allowed claim of a creditor secured_by a lien is an unsecured claim to the extent the value of the property is less than the amount of such allowed claim u s c sec distribution_of_property of the estate that is not to say however that those amounts were not discharged to the contrary u s c section b provides that with exceptions not here relevant the effect of a discharge by a bankruptcy court is to discharge the debtor from all debts that arose before the date of the order for relief under this chapter whether or not a proof_of_claim based on any such debt is filed under sec_501 of this title accordingly notwithstanding their omission from the trustee’s final report the cmi debts were discharged giving rise to excludable discharge_of_indebtedness income in the amount of the cmi deficiencies dollar_figure see sec_108 petitioners concede that if respondent prevails ie if excludable income_from_discharge_of_indebtedness was realized on account of petitioner’s discharge from the cmi debts dollar_figure of the nol deduction claimed on petitioners’ income_tax return is eliminated under sec_108 and petitioner’s sic income_tax return must be adjusted accordingly as contemplated by petitioners respondent has prevailed we therefore conclude that petitioners concede the correctness of respondent’s adjustments eliminating from petitioners’ returns for the audit years the claimed dollar_figure nol_carryover resulting from the worthlessness of the business debt we shall not disturb respondent’s adjustment on account thereof to reflect the foregoing decision will be entered under rule
